—Motion for writ of
error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, in failing to argue that Supreme Court erred in responding to notes from the jury during its deliberations. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of July 15, 1994 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to perfect his appeal on or before May 17, 2010. Present—Peradotto, J.P., Fahey, Green and Pine, JJ.